Name: DECISION OF THE STANDING COMMITTEE OF THE EFTA STATES No 13/94/SC of 6 June 1994 laying down procedures for notification of animal diseases
 Type: Decision
 Subject Matter: nan
 Date Published: 1994-09-08

 Avis juridique important|E1994G0013DECISION OF THE STANDING COMMITTEE OF THE EFTA STATES No 13/94/SC of 6 June 1994 laying down procedures for notification of animal diseases Official Journal L 234 , 08/09/1994 P. 0015 - 0016DECISION OF THE STANDING COMMITTEE OF THE EFTA STATES No 13/94/SC of 6 June 1994 laying down procedures for notification of animal diseases THE STANDING COMMITTEE OF THE EFTA STATESHaving regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as 'the EEA Agreement`,Having regard to the acts on notification of animal diseases referred to in Annex I, Chapter I, points 15 to 17 to the EEA Agreement,Having regard to the Agreement on a Standing Committee of the EFTA States, hereinafter referred to as 'the Standing Committee Agreement`,Having regard to the Agreement between the EFTA States on the Establishment of a Surveillance Authority and a Court of Justice, hereinafter referred to as 'the Surveillance and Court Agreement`, and in particular Article 5 thereof and Protocol 1 thereto,Whereas the adaptations to the aforementioned acts lay down that the EFTA States shall set up a notification and information system which is similar to the system in operation within the Community and which shall be coordinated with the EC system (ADNS), in principle before 1 July 1994;Whereas Article 3 (1) (f) of the Standing Committee Agreement lays down that the procedures on notification of diseases shall be laid down by the Standing Committee; whereas the Annex to that Agreement lays down that the decision shall be taken by majority vote;Whereas, according to paragraph 4 of the introductory part of Chapter I of Annex I to the EEA Agreement, the aforementioned acts do not apply to Iceland;Whereas rapid and accurate information is essential for the application of the various protection measures provided for in the EEA Agreement;Whereas, according to Article 1 (a) of Protocol 1 to the Surveillance and Court Agreement, it is the task of the EFTA Surveillance Authority to inform an EFTA State whether a precautionary measure or a safeguard measure taken by an EFTA State was justified;Whereas it is necessary to lay down codes for the EFTA States and regions to supplement the codes laid down in the Commission Decision referred to in point 17 of Chapter I of Annex I to the EEA Agreement;Whereas the Annexes to the Commission Decision referred to in point 17 of Chapter I of Annex I to the EEA Agreement have not been published,HAS DECIDED AS FOLLOWS:Article 1 1. For the application of the provisions of the acts referred to in points 15 to 17 of Chapter I of Annex I to the EEA Agreement each EFTA State to which the acts apply shall:- send all notifications on animal diseases directly to all participating EEA Contracting Parties, the EFTA Surveillance Authority and the European Commission,- make the necessary arrangements for receiving notifications on animal diseases from the EC Member States, sent directly or via the European Commission to the EFTA States,- make the necessary arrangements for receiving compilations of notifications on animal diseases in the EC Member States, sent from the European Commission to the EFTA States,- make the necessary arrangements for receiving compilations of notifications on animal diseases in the EFTA States, sent from the EFTA Surveillance Authority.2. The notifications referred to in paragraph 1 shall be communicated by telefax, unless otherwise agreed between the sending and receiving parties.Article 2 1. The EFTA Surveillance Authority shall be responsible for the coordination of the notification system to be established under this Decision, with the corresponding EC system.2. Where the European Commission is to compile or correlate information to be sent to the EC Member States, the EFTA Surveillance Authority shall do the coresponding work with regard to the EFTA States and report to the EFTA States and the European Commission.3. The EFTA Surveillance Authority shall make the necessary arrangements for receiving notifications on animal diseases from the EFTA States and from the EC Member States, as well as compilations of notifications on animal diseases in the EC Member States from the European Commission.Article 3 For the purpose of animal disease notification procedures, information concerning EFTA States and regions shall be transmitted using the codes laid down in Annexes I and II to this Decision.Article 4 The provisions of this Decision shall be without prejudice to the general provisions on notification of animal diseases laid down in the acts referred to in Chapter I of Annex I to the EEA Agreement.Article 5 This Decision shall apply from 1 July 1994.Article 6 This Decision shall be published, without its Annexes, in the EEA Section of, and in the EEA supplement to, the Official Journal of the European Communities.Done at Brussels, 6 June 1994.For the Standing CommitteeThe ChairmanAntti SATULI